786 P.2d 219 (1990)
100 Or.App. 365
In the matter of Paul Siebold, Alleged to Be a Mentally Ill Person. STATE of Oregon, Respondent,
v.
Paul SIEBOLD, Appellant.
8903-95465; CA A60387.
Court of Appeals of Oregon.
Argued and Submitted December 11, 1989.
Decided January 31, 1990.
Doreen Stamm Margolin, Portland, argued the cause for appellant. With her on the brief was Margolin & Margolin, Portland.
Vera Langer, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before GRABER, P.J., and RIGGS and EDMONDS, JJ.
PER CURIAM.
Appellant seeks reversal of an order committing him to the Mental Health Division. ORS 426.005(2).[1] We reverse.
It is undisputed that appellant suffers from a mental disorder. The trial court found that he was a danger to himself,[2] based on a single occurrence in which he was involved in an automobile accident after he was distracted by a billboard. His distraction was caused by his mental disorder. As a result, he collided with a car parked in an emergency lane. There is no other evidence that his mental disorder has ever endangered him. ORS 426.130 provides that the requirements of ORS 426.005(2) be proven by clear and convincing evidence. Clear and convincing evidence is "evidence that is of extraordinary persuasiveness." State v. Howell, 53 Or. App. 611, 617, 633 P.2d 14 (1981), citing Pantano v. Obbiso, 283 Or. 83, 87, 580 P.2d 1026 (1978). On de novo review we reverse. The evidence does not convince us that he is a danger to himself.
Reversed.
NOTES
[1]  ORS 426.005 provides, in relevant part:

"(2) `Mentally ill person' means a person who, because of a mental disorder, is one or more of the following:
"(a) Dangerous to self or others.
"(b) Unable to provide for basic personal needs and is not receiving such care as is necessary for health or safety."
[2]  The court found insufficient evidence that appellant was unable to provide for his basic personal needs or was a danger to others. We agree with the trial court on those issues.